108 F.3d 1372
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.James E. MUIR, Plaintiff-Appellant,v.Federico F. PENA, Secretary;  Grace Crunican;  Thomas R.Hunt;  Thomas W. Mara;  Blenda Younger;  Donald R.Durkee;  Arthur A. Lopez;  Susan E.Schruth, Defendants-Appellees.
No. 96-2443.
United States Court of Appeals, Fourth Circuit.
Submitted:  February 27, 1997Decided:  March 10, 1997

James E. Muir, Appellant Pro Se.  Lynne Ann Battaglia, United States Attorney, Baltimore, Maryland, for Appellees.
Before MURNAGHAN, NIEMEYER, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying his motion to reconsider.  We review denial of such a motion for abuse of discretion.  Temkin v. Frederick County Comm'rs, 945 F.2d 716, 724 (4th Cir.1991).  When the motion raises no new arguments but merely requests the district court to reconsider a legal issue or "change its mind," relief is not authorized.  United States v. Williams, 674 F.2d 310, 312-13 (4th Cir.1982).  Here, Appellant raised no argument that would alter the district court's res judicata ruling.  Therefore, the district court did not abuse its discretion in denying the motion, and we affirm its ruling.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.